In its petition for rehearing appellant earnestly contends that our decision should follow that of the supreme court of South Dakota in Riggen v. Lindley, 58 S.D. _____, 236 N.W. 280. In that case a note was delivered to the plaintiff upon his promise to obtain another signer. He did not, but lie immediately and unconditionally delivered to the makers a check "with the expectation on the part of all that they would immediately pay out and disburse the same." Not so here. The bank, it is true, gave defendant the old note, but in this state the giving of a note is conditional payment only in the absence of express agreement. Therefore, in the absence of such agreement, the old note is still an existing obligation. 5 Dunnell, Minn. Dig. (2 ed.  Supp.) § 7444.
Rehearing denied. *Page 90